Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

COMMENTS
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2021 has been entered.


Allowable Subject Matter
As amended below, claims 55,56,58,62-63,65,68-69,73-82,87-98 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was negotiated with Benjamin Pelletier on 7/8/2021 (see attached interview summary) with follow up on 7/12/2021.
The application has been amended as follows:
Please replace claims 55 and 88 with:

55.	(Amended) A system for nucleic acid processing of multiple cells or cell nuclei that enables analysis of DNA originating from an individual cell or cell nucleus, comprising:

(b) a microfluidic device comprising a receiving component that receives said plurality of cells or cell nuclei, wherein a cell or cell nucleus of said plurality of cells or cell nuclei comprises at least one adapter-flanked nucleic acid fragment of said plurality of adapter-flanked nucleic acid fragments, wherein each said adapter-flanked nucleic acid fragment is indicative of a region of accessible chromatin within said cell or cell nucleus, and a channel structure that partitions (i) said plurality of cells or cell nuclei; and (ii) a plurality of barcoded beads into a plurality of droplets,
wherein said plurality of barcoded beads comprises a plurality of nucleic acid molecules comprising barcode sequences,
	wherein a droplet of said plurality of droplets comprises: 
    (1) a cell or cell nucleus of said plurality of cells or cell nuclei comprising said at least one adapter-flanked nucleic acid fragment, and 
    (2) a barcoded bead of said plurality of barcoded beads, wherein said barcoded bead comprises nucleic acid molecules comprising a common barcode sequence,
 wherein said common barcode sequence of said nucleic acid molecules of said barcoded bead differs from nucleic acid barcode sequences of other barcoded beads in other droplets of said plurality of droplets; and
wherein said system is capable of generating a barcoded, adapter-flanked nucleic acid fragment comprising said common barcode sequence.

88.	(Amended) A system for nucleic acid processing of multiple cells or cell nuclei that enables analysis of DNA originating from an individual cell or cell nucleus, comprising:
(a) a transposase-nucleic acid complex comprising a transposase enzyme and a nucleic acid molecule comprising an adapter sequence, wherein said transposase-nucleic acid complex is capable of generating a plurality of adapter-flanked nucleic acid fragments in a plurality of cells or cell nuclei;

wherein said plurality of barcoded beads comprises a plurality of nucleic acid molecules comprising barcode sequences,
	wherein a well of said 1,000 wells comprises: 
    (1) a cell or cell nucleus of said plurality of cells or cell nuclei comprising said at least one adapter-flanked nucleic acid fragment, and 
    (2) a barcoded bead of said plurality of barcoded beads, wherein said barcoded bead comprises nucleic acid molecules comprising a common barcode sequence,
wherein said common barcode sequence of said nucleic acid molecules of said barcoded bead differs from nucleic acid barcode sequences of other barcoded beads in other wells of said 1,000 wells; and
wherein said system is capable of generating a barcoded, adapter-flanked nucleic acid fragment comprising said common barcode sequence.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/CHRISTOPHER M GROSS/           Primary Examiner, Art Unit 1639